Title: [Nicholas P. Trist] to James Madison, 8 July 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                July 8. ’31
                            
                        
                        
                        It may, perhaps, be important to you to know that a conversation with General Bernard to-day has satisfied me
                            of the extreme probability of War (perhaps general) in Europe Yrs
                            affly
                        
                        
                            
                                
                            
                        
                    Of course this intelligence is, in a great measure confidential.